UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7814



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH E. BRYANT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
95-202-CCB, CA-01-1161-CCB)


Submitted:   April 30, 2003                 Decided:   May 19, 2003


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith E. Bryant, Appellant Pro Se. James G. Warwick, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Bryant seeks to appeal the district court’s orders

denying his 28 U.S.C. § 2255 (2000) motion and denying his motion

for a new trial under Fed. R. Civ. P. 59(e).   An appeal may not be

taken from the final order in a motion under § 2255 unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not

issue for claims addressed by a district court on the merits absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).   We have independently reviewed the

record and conclude Bryant has not made the requisite showing. See

Miller-El v. Cockrell,        U.S.      , 123 S. Ct. 1029 (2003).

Accordingly, we deny Bryant’s motion for appointment of counsel and

an investigator, deny a certificate of appealability, and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2